

116 HR 3053 IH: PREP Reauthorization Act of 2019
U.S. House of Representatives
2019-06-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3053IN THE HOUSE OF REPRESENTATIVESJune 3, 2019Ms. Blunt Rochester introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend title V of the Social Security Act to reauthorize the Personal Responsibility Education
			 Program.
	
 1.Short titleThis Act may be referred to as the PREP Reauthorization Act of 2019. 2.Extension of Personal Responsibility Education Program (PREP)Section 513 of the Social Security Act (42 U.S.C. 713) is amended—
 (1)in paragraphs (1)(A) and (4)(A) of subsection (a), by striking 2019 and inserting 2024 each place it appears; (2)in subsection (a)(4)(B)(i), by striking 2019 and inserting 2024; and
 (3)in subsection (f), by striking 2019 and inserting 2024. 